United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3369
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Randy Fink,                              *
                                         *    [UNPUBLISHED]
              Appellant.                 *
                                    ___________

                              Submitted: February 11, 2004

                                   Filed: March 11, 2004
                                    ___________

Before RILEY, MELLOY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.


       Randy Fink appeals his commitment under 18 U.S.C. § 4245, and we grant him
leave to do so in forma pauperis. After careful review, we affirm the district court’s1
order, entered after a hearing, because the finding that Fink suffers from a mental


      1
       The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
James C. England, United States Magistrate Judge for the Western District of
Missouri.
disease or defect for which he requires treatment in a suitable facility is not clearly
erroneous. See United States v. Eckerson, 299 F.3d 913, 914-15 (8th Cir. 2002) (per
curiam) (standard of review). The judgment is affirmed. See 8th Cir. R. 47A(a).
                       ______________________________




                                         -2-